OPINION — AG — ** REIMBURSEMENT, COUNTY OFFICERS, PER DIEM MILEAGE ** AFTER CALLING ATTENTION TO 68 O.S.H. 15.19, RELATING TO TRAVELING EXPENSES ETC., OF COUNTY ASSESSORS AND THEIR DEPUTIES, AND TO 19 O.S.H. 180.47, RELATING TO TRAVELING EXPENSES, ETC., OF COUNTY TREASURERS, COUNTY CLERKS, COURT CLERKS, COUNTY JUDGES, COUNTY ATTORNEYS ETC., YOU ASK IN EFFECT IF SUCH A COUNTY OFFICER WHILE TRAVELING IN HIS OWN AUTOMOBILE ON AUTHORIZED BUSINESS PARKS HIS AUTOMOBILE IN A PARKING LOT AND PAYS A CHARGE THEREFOR, IS HE ENTITLED TO BE REIMBURSED BY THE COUNTY FOR THE AMOUNT SO PAID? — NEGATIVE (PARKING, CAR, MOTOR VEHICLE) CITE: 19 O.S.H. 180.47 (FRED HANSEN)